Citation Nr: 1041495	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-20 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides or due to 
exposure to asbestos.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant, 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

The Veteran seeks service connection for diabetes, a foot 
disorder and hypertension.  In order to prevail on the issue of 
service connection for any particular disability, there must be 
evidence of a current disability; evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence, or in certain circumstances, lay evidence, of a nexus 
between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).

The Veteran also seeks service connection for his claimed foot 
and hypertension disorders on the grounds each are secondary to 
his diabetes mellitus, type II.  The law provides that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected disease 
or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  
Establishing service connection on a secondary basis therefore 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.

In his notice of disagreement, the Veteran contended that his 
diabetes mellitus also could have been caused by his exposure to 
asbestos in service.  From the Board's review of the claims file, 
it is not evident that the RO ever attempted to develop or 
adjudicate the asbestos aspect of the Veteran's claim.  
Therefore, on remand the RO/AMC shall attempt to obtain the 
Veteran's service personnel records to determine which ships he 
sailed on during active duty and if any could have exposed the 
Veteran to asbestos between 1976 and 1979.  In addition, the 
RO/AMC should determine what duties the Veteran performed on 
board ship as his Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) lists his occupational 
specialty in service as PC-0000.

The Board also notes that the Veteran has submitted records of 
private medical bills for the period from July 1997 to November 
1999, but the RO has never attempted to obtain the corresponding 
private treatment records.  In a handwritten statement dated in 
July 2007, the Veteran contended that copies of medical insurance 
claims and itemized statements of medical charges proved that he 
had been treated for his diabetes 10 years before the VA 
diagnosed him with diabetes mellitus, type II.  While the Board 
at present does not see any earlier diagnosis of diabetes, the 
actual medical records upon which these insurance bills from this 
period are based could show continuity of symptomatology or when 
some of the Veteran's other asserted disorders were diagnosed.  
For example, some of these insurance claim entries clearly show 
visits to a podiatrist and physical therapy for a foot disorder.  

Therefore, on remand, the RO/AMC shall ask the Veteran and his 
representative to identify all medical providers who treated the 
Veteran's diabetes, foot, and hypertension disorders since 
service and attempt to obtain those medical records not found 
within the claims file.  

In the present case, the Veteran was diagnosed with diabetes 
mellitus, type II, and hypertension in April 2002.  Further, 
persistent complaints of some type of bilateral foot pain are 
noted in VA medical records dated from April 2002 to April 2007.  
Additionally, the Veteran submitted a signed statement in May 
2007 asserting that his diabetes first showed itself while he was 
in service when he developed foot ulcers climbing ladders aboard 
the USS LEXINGTON, though he wrote that he did not realize at the 
time the foot ulcers were a sign of the onset of diabetes.  The 
Board notes that the Veteran is competent to provide lay evidence 
in reporting an injury and treatment.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While this statement does not comport with the service treatment 
records, a review of the claims file discloses that the Veteran 
has consistently argued that all three of his claims are related 
to his diabetes, regardless of whether the diabetes is directly 
related to military service, or due to exposure to herbicides or 
due to exposure to asbestos.

Thus, the Board is of the opinion that the Veteran has provided 
medical or lay evidence of a current disability, an injury in 
service, and of some symptomatology since his discharge from 
service.  As such, the Veteran has met the criteria of 38 C.F.R. 
§ 3.159 and a VA examination and medical opinion as to his 
diabetes, foot, and hypertension claims should be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is well-
settled that in its decisions, the Board may not rely upon its 
own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995).  As such, without further clarification, the 
Board is without medical expertise to ascertain whether the 
Veteran's diabetes mellitus, type II, is related to his period of 
active service and whether his claimed foot disorder and 
hypertension are related to his period of service or to his 
diabetes, if it be found a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2010) are 
fully complied with and satisfied as it 
further develops the Veteran's claim for 
service connection for diabetes mellitus, 
type II, to include as due to exposure to 
herbicides or due to exposure to asbestos.

2.  In conjuction with development of the 
asbestos aspect of the Veteran's claim for 
service connection for diabetes mellitus, the 
RO/AMC shall take such additional 
developmental action as it deems proper with 
respect to the claim, including securing all 
of the Veteran's service personnel records 
from the National Personnel Records Center, 
or from any other appropriate source as 
necessary to obtain complete records.  In 
particular, service personnel records should 
be obtained which can show the assignments of 
the Veteran and/or his assigned unit during 
the time of the Veteran's period of active 
duty from January 1976 to December 1979.  If 
the service personnel records cannot be 
obtained, documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
all private and VA medical care providers who 
treated him for his diabetes, foot, and 
hypertension disorders since discharge from 
active duty, in particular private medical 
records of physician visits and physical 
therapy sessions noted in the private medical 
bills dated from July 1997 to November 1999 
previously submitted to VA.  After the 
Veteran has signed the appropriate 
release(s), the RO/AMC shall then attempt to 
obtain and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims file.  
The RO/AMC should request copies of any 
outstanding VA medical records from the 
Tuscaloosa VAMC, for the period from April 
2007 to the present. 

4.  After receipt of the requested 
information, the RO/AMC shall schedule the 
Veteran for appropriate examinations of his 
claims for service connection for diabetes 
mellitus, a bilateral foot disorder, and for 
hypertension.  The claims file and a copy of 
this Remand must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  All necessary tests and studies 
shall be conducted.  The examiner(s) shall 
address the following opinion requests:

(a) In regard to the diabetes claim, the 
examiner shall offer an opinion as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any diagnosed 
diabetes mellitus, type II, is related to any 
event or incident in service, including 
exposure to herbicides such as Agent Orange 
or due to exposure to asbestos, such as 
onboard ship;

(b) In regard to the bilateral foot disorder 
claim, the examiner shall offer an opinion as 
to whether the Veteran currently has a 
bilateral foot disorder and, if so, whether 
it is at least as likely as not (50 percent 
probability or greater) that such bilateral 
foot disorder is related to service or 
otherwise secondary to his diabetes mellitus, 
type II; and 

(c) In regard to the hypertension claim, the 
examiner shall offer an opinion as to whether 
the Veteran currently has hypertension and, 
if so, whether it is at least as likely as 
not (50 percent probability or greater) that 
such hypertension is related to service or 
otherwise secondary to his diabetes mellitus, 
type II.

The appropriate examiner should discuss 
whether the presence of any foot ulcer on 
board ship in service could have been a sign 
of the onset of diabetes mellitus, type II, 
and whether the Veteran had such an injury or 
disease.

In rendering the respective opinions, each 
examiner must acknowledge the Veteran's 
report of a continuity of symptomatology.  
Any opinions expressed must be accompanied by 
a complete rationale.  If the requested 
medical opinions cannot be given, the reasons 
for such must be fully explained.

5.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


